Citation Nr: 0106425	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-19 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for cervical disc disease 
at C7-8 to T1, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1959, and from April 1967 to November 1984.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which increased the rating for cervical 
disc disease at C7-8 to T1 to 30 percent from March 16, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Cervical disc disease at C7-8 to T1 is currently 
manifested by complaints of a stiff neck, with no more than 
severe limitation of motion of the cervical spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for disc 
disease at C7-8 to T1 have not been met.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5290, 5293 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an October 1985 rating decision, the RO granted service 
connection for cervical disc disease at C7-8 to T1, evaluated 
as noncompensably disabling.  Thereafter, a June 1987 Board 
decision increased the rating to 10 percent and that decision 
was effectuated by a July 1987 rating action.  In June 1993, 
the rating was increased to 20 percent.  

The veteran's claim for an increased rating for his service-
connected cervical spine disability was received on March 16, 
1998.  As such, the rating period for consideration on this 
appeal is from March 16, 1997, one year prior to the date of 
receipt of the increased rating claim, through the present  
See 38 C.F.R. § 3.400(o)(2).

With the exception of a report of neck pain in October 1997, 
the only clinical evidence pertaining to the veteran's 
cervical spine during this period is a report of VA 
examination conducted in September 1998.  At that time, the 
veteran complained of a stiff neck early in the morning for 
the past 10 years.  He indicated that when he drove to work 
as a health inspector for the past 12 years, 20 miles a day, 
he had to turn his whole body with the neck for a side view.  
He denied numbness or weakness of the upper extremities.  
Physical examination revealed that the neck had normal 
curvature.  The paraspinal muscle was not tender or spastic.  
Range of motion was flexion to 20 degrees, dorsiflexion from 
zero to 30 degrees, lateral deviation from zero to 20 degrees 
on the left, lateral deviation from zero to 30 degrees on the 
right, lateral rotation from zero to 55 degrees on the left 
and lateral rotation from zero to 30 degrees on the right.  
The diagnosis was degenerative disc disease of the cervical 
spine.  

In October 1998, the rating for disc disease at C7-8 to T1 
was increased to 30 percent.  

Analysis

The Board is satisfied that all relevant facts pertaining to 
this appeal have been properly and sufficiently developed.  
In this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided a statement of the 
case and a supplemental statement of the case informing him 
of the laws and regulations pertinent to his claim as well as 
the medical evidence necessary for an increased rating for 
cervical disc disease at C7-8 to T1.  VA and private 
outpatient treatment records have been obtained, and a VA 
medical examination has been conducted.  The veteran has not 
reported any treatment for the cervical spine disability 
during the applicable period.  

In light of the above, a remand for obtaining additional 
medical records is not necessary.  Because the Board finds 
that no additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would not be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet.App. 384, 392-394 (1993).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Limitation of motion of the cervical spine is evaluated at 
Diagnostic Code 5290.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  The veteran's cervical spine disability is currently 
evaluated as 30 percent disabling under this code provision, 
which contemplates severe limitation of motion of the 
cervical spine.  Since this is the maximum evaluation allowed 
under Diagnostic Code 5290, the Board must determine whether 
any other applicable diagnostic code warrants a higher 
evaluation for this disability. 

Under Diagnostic Code 5287, a 40 percent disability 
evaluation is warranted if there is evidence that the 
cervical spine is ankylosed (bony fixation) in an unfavorable 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5287.  In this 
case, the evidence of record does not show that the veteran's 
cervical spine disability is manifested by ankylosis or 
demonstrable deformity of a vertebral body.  While the 
September 1998 VA examination demonstrated decreased range of 
motion of the cervical spine it did not reveal evidence of 
ankylosis.  As such, the requirement for a higher evaluation 
under Diagnostic Codes 5287 has not been met.  38 C.F.R. § 
4.71a, Diagnostic Code 5287.

The Board has also considered the provisions of Diagnostic 
Code 5293, which refers to intervertebral disc syndrome.  
Under this code section, a 40 percent evaluation is warranted 
for severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief.  The highest evaluation of 
60 percent is contemplated with findings of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The Board finds that the evidence of record does not warrant 
a higher evaluation for the veteran's cervical spine 
disability under Diagnostic Code 5293.  In particular, no 
neurological involvement of the cervical spine was present 
during the September 1998 VA examination.  The veteran also 
denied any numbness or weakness in either upper extremity.  
Therefore, the Board finds that a higher evaluation for the 
veteran's cervical spine disability is not warranted under 
Diagnostic Code 5293.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has also considered the argument advanced 
by the veteran's representative that an increased evaluation 
is warranted on the basis of functional loss due to the 
veteran's complaints of pain.  See DeLuca v. Brown, 8 
Vet.App. 202, 204-6 (1995).  Where, as in this case, a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 
4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  As such, there is no applicable diagnostic code 
which provides an evaluation in excess of 30 percent with 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The veteran is competent to report his symptoms; however, to 
the extent that he has described that his service-connected 
cervical spine disability is worse than is contemplated by 
the current 30 percent evaluation, the medical findings do 
not support his contentions.  Even accepting the veteran's 
statements as true, an evaluation in excess of 30 percent is 
not warranted.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).



ORDER

Entitlement to an increased rating for cervical disc disease 
at C7-8 to T1 is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

